Citation Nr: 1122884	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-11 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death and related death benefits.

2. Entitlement to dependency and indemnification compensation (DIC) under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1936 to July 1945.  He was the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2008 and July 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board observes that the original claim for benefits based on service-connected cause of death was denied in an April 2005 rating decision.  Thereafter, the appellant submitted additional evidence, and her claim was readjudicated in a September 2005 rating decision.  The appellant then filed a notice of disagreement (NOD), timely with both the April 2005 and September 2005 rating decisions.  Therefore, the Board determines that the April 2005 rating decision is the unfavorable decision on appeal.  See Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).


FINDINGS OF FACT

1. The Veteran died in December 2004; the immediate cause of death was peritonitis due to mesenteric ischemia due to claustridium difficle colitis.

2. At the time of the Veteran's death, service connection was in effect for PTSD, which was assigned a 30 percent disability evaluation effective April 24, 1997; scar due to gunshot wound to the face, which was assigned a 30 percent disability evaluation effective April  1, 1946; hypertrophic lichen planus, which was assigned a 30 percent disability evaluation effective March 22, 1949; residuals of old injury to the left shoulder, which was assigned a 10 percent disability evaluation effective April 1, 1946; and residuals of old fracture of the right foot, which was assigned a noncompensable disability evaluation effective April 1, 1946.  

3. The Veteran was in receipt of 100 percent disability compensation due to total disability due to individual unemployability (TDIU), effective October 16, 1997.

4. The Veteran's respiratory disorders were not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service or to a service-connected disability; service connected disability did not contribute to or materially hasten death.


CONCLUSIONS OF LAW

1. The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service, nor was it incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2. The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010); See Sabonis v. Brown, 6 Vet. App. 426 (1994). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in June 2008 and July 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The purpose of the June 2008 remand was to issue corrective VCAA notice, obtain authorization to request private treatment records, and to obtain a VA opinion.  The July 2010 remand was issued solely to further develop the record by adding outstanding VA treatment records to the claims file.  A review of the post- remand record shows that in August 2010 a letter was sent to the appellant that addressed all necessary elements of the claim under VCAA, as well as asked the appellant to authorize release of private treatment records, a VA opinion was received in November 2009, and outstanding VA treatment records were obtained from the Muskogee VA medical center.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the June 2008 and July 2010 remands, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

Further, while the appeal was pending, the Court issued a decision with regard to the content of VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include (1) a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and (3) a explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the appellant was only provided with a VCAA notification letter in February 2005, prior to the initial unfavorable AOJ decision issued in April 2005.  An additional letter was sent in August 2009.  

The Board observes that the VCAA notice issued in February 2005 informed the appellant of the type of evidence necessary to establish entitlement to DIC benefits, of how VA would assist her in developing the claims, and of her and VA's obligations in providing such evidence for consideration.  The only letter to fully address the evidence required to establish service connection for the cause of the Veteran's death, including a disability not yet service-connected, and entitlement to benefits under 38 U.S.C.A. § 1318 was the August 2009 letter.  This letter also informed the appellant of the disabilities for which service connection was in effect at the time of the Veteran's death, as well as the evidence necessary to substantiate an effective date.

The Board acknowledges the untimely nature of the August 2009 letters but finds that no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, the Board notes that as a matter of law, providing the appellant with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental statement of the case (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the present case, subsequent to the issuance of the November 2004 notice, the appellant's claim was readjudicated in an SOC and several SSOCs, so that the appellant had ample opportunity to respond to the remedial notice.  Further, the Board observes that each SSOC issued was in response to additional evidence submitted by the appellant.  Therefore, the Board concludes that the timing deficiency of any notice sent in this case was rectified by subsequent readjudication.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.
VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claims.  The Veteran's service treatment records, private medical records, VA treatment records, and a November 2009 VA opinion were reviewed by both the AOJ and the Board in connection with adjudication of the appellant's claims.  The appellant has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of her claims. 

With respect to the VA opinion, the Board notes that once VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the November 2009 VA examiner reviewed the claims file and noted relevant documents within his medical history prior to offering negative opinions in response to the questions posed.  The Board observes that the opinions provided were supported by a rationale based on the available evidence.  There is nothing to suggest that the VA examiner's opinions were not sufficiently grounded in the facts of the case or that an arbitrary conclusion was reached.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claims.  The Veteran's service treatment records, private medical records, VA treatment records, and a November 2009 VA opinion were reviewed by both the AOJ and the Board in connection with adjudication of the appellant's claims.  The appellant has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of her claims.

The Board observes that the statements of Dr. BFB and Dr. MAM indicate that they had treated the Veteran for some time.  As discussed, in the June 2008 remand, the Board requested that the appellant fully identify and authorize release of records for the Veteran from these physicians.  However, no response from the appellant was received.  The law provides that, while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the present case, the Board determines that VA is not obligated to request the records of Dr. BFB and Dr. MAM when the appellant has not provided VA with the necessary information to determine where to direct that request.

With regard to the appellant's claim for benefits under 38 U.S.C.A. § 1318, the Board notes that the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute.  As discussed below, resolution of the appellant's appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

Based on these facts, the Board concludes that the medical evidence of record is sufficient to adjudicate the claims without further development.  Thus, the Board finds that additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case.  Therefore, she will not be prejudiced by the Board proceeding to the merits of the claims.

II. Service Connection

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).
Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).
As reported on the Veteran's death certificate, he died in December 2004; the immediate cause of death was peritonitis, due to mesenteric ischemia, due to claustridium difficle colitis. 

At the time of the Veteran's death, service connection was in effect for PTSD; scar due to gunshot wound to the face, hypertrophic lichen planus, residuals of old injury to the left shoulder, and residuals of old fracture of the right foot.  Additionally, a rating based on total disability due to individual unemployability (TDIU) was assigned, effective October 16, 1997.  The appellant argues that the Veteran's non-service connected asthma was secondary to his non-service connected sinus disorders, which in turn, she argues, were secondary to his service-connected GSW to the face and that the asthma contributed to his deteriorating health, leading to his inability to overcome the illness that led to his death.  Therefore, she contends that service connection for cause of death is warranted.

A review of the medical evidence of record does not reveal an exact date of onset for the Veteran's asthma.  A January 2005 letter by Dr. MAM indicates that the Veteran reported to him that he had surgery on his sinuses over thirty years prior, but reports that his experience with the Veteran spanned only the last decade.  There are no medical records contemporaneous with such surgery.  A June 2005 letter from Dr. BFB states that the Veteran had been under Dr. BFB's care for approximately 20 years and that during that time, the Veteran suffered from chronic asthma and a history of chronic sinus-related problems.  Dr. BFB mentions no surgery other than the initial reconstructive surgery related to the Veteran's in-service GSW to the face.  

The Board notes that a March 1953 VA examination report indicates that there was no ENT pathology, and asthma is first noted, by history, in an October 1996 cardiac stress test report.  In light of these facts, the Board concludes that the Veteran had asthma at the time of death, and, affording the benefit of the doubt to the appellant, finds that the asthma had its onset in or around 1984, which would be the year the Veteran first sought treatment with Dr. BFB who related that the Veteran had asthma during the approximately 20 years of Dr. BFB's treatment.   

Further, Dr. MAM states that the Veteran had chronic sinus disease and a sinobrachial syndrome.  The Board acknowledges that there is no other support in the record for this diagnosis; however, as Dr. MAM's letter indicates that he is a pulmonary specialist and that he had treated the Veteran for ten years for asthma, the Board again affords the benefit of the doubt to the appellant and determines that the Veteran had a diagnosed sinus disorder.  

Nevertheless, the Board finds that a preponderance of the competent and probative medical evidence does not relate the Veteran's asthma or any sinus disorder to his military service or to a service-connected disability.  Initially, the Board observes that the earliest date associated with the Veteran's asthma diagnosis is 1984 over 30 years after discharge.  The lapse in time between service and the first complaints and diagnoses weighs against a finding that the Veteran's asthma was service-connected.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

There are three opinions of record relevant to the relationship between the Veteran's respiratory disorders and his military service or service-connected disability.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza at 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The January 2005 letter from Dr. MAM states that he feels that it is very likely that the Veteran's chronic asthma was at least aggravated by his previous service-related injuries and that he had been completely disabled from a pulmonary standpoint since he first encountered the Veteran ten years earlier.  Dr. BFB in his June 2005 letter relates an opinion that the Veteran should have been 100 percent service-connected due to injuries related to his chronic sinus problems.  The Board acknowledges that if the Veteran's asthma was service-connected and assigned a 100 percent disability rating, it would be presumed to be debilitating to the point of rendering the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312 (c).  However, neither opinion provides an explanation as to how the Veteran's respiratory disorder was caused or aggravated by service or a service-connected disability.  Absent such rationale the opinions carry no probative weight with regard to that question.  

Moreover, even if the Veteran's asthma and/or sinus disorder was service-connected and deemed less than 100 percent disabling, neither of these opinions associates the Veteran's asthma or sinus disorder with his cause of death from peritonitis, mesenteric ischemia and claustridium difficle colitis.  Therefore, the Board determines that the opinions of Dr. BFM and Dr. MAM have no probative value.

The only other competent opinion of record is that of the November 2009 VA examiner.  The examiner reviewed the entire record and found that the Veteran's service-connected GSW to the face and any related treatments, surgeries, and sinus disorder, less likely as not permanently aggravated or resulted in asthma.  He indicated that the asthma was at least as likely as not a result of tobacco use and emphysema as reported in VA treatment records from November 2003 and December 2003.  

He then opined that the Veteran's death was less likely as not permanently aggravated or a result of asthma and that asthma did not hasten the Veteran's death or make him less capable of resisting the effects of terminal events.  The basis for these opinions was that peritonitis, mesenteric ischemia, and claustridium difficle colitis are unrelated to a respiratory disorder

There is no competent and probative evidence contradicting the latter opinion.  Other than the previously discussed medical opinions, the only other evidence suggesting that the Veteran's respiratory system was so compromised by the asthma that he was otherwise unable to fight off his illness are lay statements.  However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of the severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, her claim must be denied.

III. Entitlement to DIC Benefits Pursuant 38 U.S.C.A. § 1318

As the Veteran's cause of death cannot be service-connected, the appellant is not eligible to receive DIC benefits under 38 U.S.C.A. § 1312.  However, she also seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a veteran's death was not service-connected, provided that the Veteran was in receipt of or entitled to receive compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his death.  This statute was implemented by VA at 38 C.F.R. § 3.22.

In the present case, the Veteran was in receipt of total disability benefits, effective October 16, 1997.  Prior to receiving TDIU benefits, the Veteran's combined disability rating was 70 percent at the most.  The Veteran died in December 2004, just over seven years from the effective date of his TDIU benefits.  

The only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. 
§ 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  First, the Veteran did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318.  Service connection was in effect for PTSD, which was assigned a 30 percent disability evaluation effective April 24, 1997; scar due to gunshot wound to the face, which was assigned a 30 percent disability evaluation effective April  1, 1946; hypertrophic lichen planus, which was assigned a 30 percent disability evaluation effective March 22, 1949; residuals of old injury to the left shoulder, which was assigned a 10 percent disability evaluation effective April 1, 1946; and residuals of old fracture of the right foot, which was assigned a noncompensable disability evaluation effective April 1, 1946.  Additionally, he was assigned a TDIU rating, effective October 16, 1997, just over seven years prior to his death.  Thus, the Veteran was not rated at 100 percent for at least the first five years after his discharge from service in July 1945, nor was he rated totally disabled for at least the last 10 years of his life.

The Board observes that the appellant has argued that the Veteran was totally disabled for several years prior to his grant of TDIU status and that VA had an obligation to schedule periodic evaluations that would have detected this degree of disability well before the Veteran's application for a TDIU rating was made in October 1997.  This claim is essentially a claim for an earlier effective date for the TDIU rating.  However, the appellant does not have standing to raise such a claim with regard to the benefits paid to the Veteran with respect to his own VA claims.  

Moreover, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  Neither of these situations is relevant to this case.  Thus, any claim for an effective date prior to October 16, 1997 for the grant of a TDIU rating on the part of the appellant is impermissible by law.  

Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, as the Veteran was not entitled to receive a total disability rating for either at least five years after his departure from active service or for at least the 10 years prior to his death, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


